Case 18-12696 Doc 68 Filed 05/21/19 Entered 05/21/19 12:20:59 Main Document Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA
         IN RE:     GREGORY REED CREASON                             CASE NO. 18-12696
                    LISA MARIE PIACENTINO                            SECTION B
                    DEBTORS                                          CHAPTER 7



                                ORDER FOR RELIEF FROM STAY

          The hearing on the Motion for Relief from the Automatic Stay (“Motion,” P-64) filed by

   SN Servicing Corporation, as servicer for U.S. Bank Trust National Association, as Trustee of

   the Tiki Series III Trust (“Mover”), was scheduled for May 22, 2019.

          The Court having considered the merits of the Motion, the allegations contained therein,

   attachments entered of record, no objections having been filed thereto, and there being good

   cause to grant the relief requested;

          IT IS ORDERED, that the Motion is GRANTED and the automatic stay pursuant to 11

   U.S.C. Section 362 is TERMINATED to allow Mover to foreclose upon or otherwise exercise its

   security interests against the following described collateral (“Collateral”):




            Municipal Address: 518-520 Burgundy Street, New Orleans, Louisiana 70112
Case 18-12696 Doc 68 Filed 05/21/19 Entered 05/21/19 12:20:59 Main Document Page 2 of 2



           IT IS FURTHER ORDERED that Mover is to file a report of sale promptly following

   liquidation of the Collateral. If any excess proceeds exist, Mover is directed to remit same to the

   Chapter 7 Trustee.

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file

   a certificate of service to that effect within three (3) days.

           New Orleans, Louisiana, May 21, 2019.



                                                           Hon. Jerry A. Brown
                                                           U.S. Bankruptcy Judge
